DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is response to the Applicant file September 15, 2022 has been reviewed and considered.
Claims 1-20 have been amended and claims 1-20, after further reconsideration and search, are deemed to contain allowable subject matters and are allowed over the prior arts.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1 and 12 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 and 12 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
computing, by the image generation system, a matching score for each of plurality of reference images based on the textual data, using a first machine learning model; 
selecting, by the image generation system, one or more images from the plurality of reference images based on the matching score associated with each of the plurality of reference images, wherein each one of the one or more images selected from the plurality of reference images has a higher value of the matching score than values of the matching score for the other images from the plurality of reference images not selected; and 
generating, by the image generation system, one or more a medical event images for the patient based on the one or more images and the one or more medical events of the textual data using a second machine learning model, wherein a medical event image of the one or more medical event images is generated for an associated medical event with the corresponding quantitative attribute indicating the quantity associated with the medical problem.    

 Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-20.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lu et al. (WO 2017/151757 A1) discloses methods and apparatus are disclosed for machine learning using neural networks to analyze medical image text reports and generating annotations for medical images describing diseases and their contexts. Providing a description of a medical image's content similar to how a radiologist would describe an image can have a great impact. A person can better understand a disease in an image if it is presented with its context, e.g. , where the disease is, how severe it is, and which organ is affected. Furthermore, a large collection of medical images can be automatically annotated with the disease context and the images can be retrieved based on their context, with natural language queries such as "find me images with pulmonary disease in the upper right lobe.  A deep learning model is provided to efficiently detect disease from an image (e.g. , an x-ray image) and annotate its contexts. In one example of the disclosed technology, a method of generating an annotation sequence describing an input image includes training a convolutional neural network (CNN) with a series of reference images and associated annotation sequences, training a recurrent neural network (RNN) by initializing the RNN with the trained CNN embedding of the reference image and a first word of an annotation sequence, sampling the CNN and RNN with a reference image, and producing a sequence of annotation describing the image, disease(s) in the image, one or more attributes or contexts.
Reicher et al. (US 20160361025) discloses methods and systems for automatically scoring diagnoses associated with clinical images using the learning 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/           Examiner, Art Unit 2612                                                                                                                                                                                             
/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612